                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                    CRIMINAL MINUTES -GENERAL
Case No.        2:17-cr-365-JAK                                           Date      December 11, 2018
Title           United States v. Francisco Jacob Munoz



Present: The Hoi~torable Steve Kim, U.S. Magistrate Judge
                    Connie Chung                                             n/a
                    Deputy Clerk                                  Court Reporter /Recorder
            Attorneys Present for Government:                   Attorneys Present for Defendant:
                           n/a                                                n/a
Proceedings:              (IN CHAMBERS)ORDER OF DETENTION —
                          PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) ofthe
terms of Defendant's ❑probation / ❑D supervised release.
            The Court finds that:
      A.      ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑      Lack of bail resources
                   ❑      Refusal to interview with Pretrial Services

                   ❑      No stable residence or employment

                   ❑      Previous failure to appear or violations of probation, parole, or release
                   ❑      Ties to foreign countries
                   ~      Allegations in petition




SK (9/16)                                 CRIMINAL MINUTES -GENERAL                                Page 1 of2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                               CRIMINAL MINUTES -GENERAL
Case No.    2:17-cr-365-JAK                                           Date ' December 11, 2018
Title       United States v. Francisco Jacob Munoz


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endasiger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
              ❑      Nature of previous criminal convictions
              ~      Allegations in petition

              ❑      Substance abuse

              ❑      Already in custody on state or federal offense




                                                ~ ~*

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                            CRIMINAL ~11NUTES - GENER.AL                         Page 2oft
